Title: To Benjamin Franklin from Vergennes, 25 July 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


a Versailles le 25 Juillet 1780.
Je viens de recevoir, Monsieur, une Lettre de M. Jon: Loring Austin se disant agent pour l’Etat de Massachusset, comme je ne connois point ce Particulier, je ne puis que vous renvoyer Sa Lettre, parce que je ne saurois recevoir que par votre Canal les demandes qui interessent soit les Etats unis en general, soit chaque Etat en particulier. Je crois devoir vous observer d’ailleurs que les Circonstances actuelles ne nous permettent pas de prendre en Consideration l’Objet de la Lettre du Sr. Austin.
J’ai l’honneur d’être tres sincerement, Monsieur, Votre très humble et très obeissant Serviteur
(signé) De Vergennes.
M. Franklin.
